DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2013/0190162 to Sun.
 	Sun discloses the following.

 	Claim 16. The light guide plate of claim 1, wherein the light guide plate further containing ZnO in a range of 0 to 35 mass% (see abstract) and Y203 in a range of 0 to 40 mass% (¶0024).  
 	Claim 17. The light guide plate of claim 2, wherein the light guide plate contains SiO2 in a range of 1 mass% to 10 mass% (abstract), ZnO in a range of 0 mass% to 10 mass% (abstract), Y203 in a range of 0 mass% to 1 mass% (¶0024), and ZrO2 in a range of 1 mass% to 10 mass% (see ¶0031).  
Claim(s) 1, 16, 17, and 19 is/are further rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2016/0013432 to Raguenet.
Re claims 1 and 19, Raguenet shows a light guide plate for an image display device which guides image light inputted from an image display element and outputs the image light toward a user's pupil, wherein, the light guide plate is made of a lead-free glass having a refractive index of 1.8 or more (¶0034; higher than 1.95) with respect to a wavelength of the image light and containing SiO2 in an amount greater than zero mass% and less than or equal to 35 mass% (abstract) and ZrO2 in an amount greater than zero mass% and less than or equal to 30 mass% (¶0031), and the light guide plate has an internal transmittance of 0.6 or more with respect to a wavelength of 400 nm when a plate thickness is 10 mm.  Since Raguenet shows all the claimed structural limitation, for the examination purpose, the claimed characteristic such as an internal transmittance is inherently shown by the device.
 	Claim 16. The light guide plate of claim 1, wherein the light guide plate further containing ZnO in a range of 0 to 35 mass% (see abstract) and Y203 in a range of 0 to 40 mass% (0 mass%).  
 	Claim 17. The light guide plate of claim 2, wherein the light guide plate contains SiO2 in a range of 1 mass% to 10 mass% (abstract), ZnO in a range of 0 mass% to 10 mass% (abstract), Y203 in a range of 0 mass% to 1 mass% (0 mass%), and ZrO2 in a range of 1 mass% to 10 mass% (see ¶0031).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 2, 6-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2014/0140653 to Brown et al in view of USPUB 2013/0190162 to Sun.
 	Brown shows a light source 343 (fig. 30); a light guide plate 260, 250 (fig. 20A; 19A); and a first and a second optical element 266, 261, 262, 263, 264, 265, 268, HBE1, HWF.
 	Brown discloses every aspect of claimed invention except for the claimed light guide plate.  Sun shows a general teaching of utilizing the claimed light guide plate as discussed above in the rejection of claim 1.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Brown’s device to include the claimed light guide plate as shown in Sun for the purpose of providing a suitable glass optical element which meets the requirements for a modern imaging device (see Sun, abstract).  It is clear this would improve the device.
 	Brown does not specifically show the claimed range of the refractive index of the first and second optical elements.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the  device to include the claimed range, since it has been held that prior art, In re Aller, 105 USPQ 233.
 	Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2013/0190162 to Sun.
 	Re claims 3 and 5, Sun discloses every aspect of claimed invention except for the claimed range.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Sun’s device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 4, 	Sun discloses every aspect of claimed invention except for the claimed light source.  It is clear any light source can be utilized as needed for the functionality of the device. 
 	Claim 3-5 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Raguenet.
 	Re claims 3 and 5, Raguenet discloses every aspect of claimed invention except for the claimed range.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Raguenet’s device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 4, 	Raguenet discloses every aspect of claimed invention except for the claimed light source.  It is clear any light source can be utilized as needed for the functionality of the device. 

 	 			Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a light guide plate comprising all the specific elements with the specific combination as set forth in claim.


	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/ELLEN E KIM/Primary Examiner, Art Unit 2883